Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s amendment of 2/16/2022.  Claims 1-21 are pending and rejected.  

Priority
	Applicant’s claim to application DE102018211844.2 filed 7/17/2018 in Germany is acknowledged.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




3.	Claim(s) 1-5 and 9-21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Galula et al. ‘005 (US20170013005) which teaches:
 (re: cl 1) An electronic anomaly detection unit for use in a vehicle, the anomaly detection unit comprising: an input component configured to capture an input variable, wherein the input variable contains state information for at least one component of the vehicle (¶43-components sending data to cpu);
a first counter configured to increase a counter value for each instance the input variable is captured (¶100 #517)
a memory component configured to store the counter value as a state values based on the input variable (¶85-processing received data store values in memory), and based on a configuration of the anomaly detection unit that varies based on a state of the vehicle (¶66- configuration may be thresholds , context, and timing);
a selection component configured to select selected state values value from plurality of  stored state values (¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file; ¶56-plurality-“ one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition. “) based on a current configuration of the anomaly detection unit (¶56-“ State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) 
an association component configured to associate the selected state value 
with a predefined range to form an association (¶86-usung range to determine if in anomalous state ); , wherein the predefined values value range define defines a normal state of the at least one component of the vehicle according to the current configuration of the anomaly detection unit, wherein the association component is configured to compare the selected state value with the predefined value range to generate a comparison result (¶86-usung range to determine if in anomalous state ;  ¶54-anamoly is a deviation from expected; ¶61-deviation defines abnormal so inside deviation is normal);
and a decision component configured to determine whether there is an anomalous behavior in the at least one component of the vehicle, based on the association (¶59-using a model and comparing from expected value to determine anomaly) and the comparison result,(¶109-compasison by ranger; #533fig. 4b -Range decision diamond),
wherein one or more of the input component, the memory component, the selection component, the association component, and the decision component are implemented in hardware (¶43-“a plurality of central processing units (CPU) or any other suitable multi-purpose or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units. A system may additionally include other suitable hardware components and/or software components. In 

(re: cl 2) wherein the state information comprises a network activity, at least one state parameter of the at least one component, or a measured value of a characteristic quantity measurable in the vehicle (¶131-measure “number of messages during a time period or other timing values or aspects related to the messages or behavior (e.g., as monitored, measured or determined by an SEU), “).

(re: cl 3) wherein the memory component comprises one or more counters (¶93-anomaly count;
¶99 counter; ¶101-maximum anomaly count).

(re: cl 4) wherein the memory component comprises at least one hardware register (¶34-computer registers; ¶99- register).

(re: cl 5) wherein the anomaly detection unit comprises at least two association components (¶53-different from expected, including the association component, and wherein the decision component is configured to detect whether the at least two association components deliver different results).

(re: cl 9) wherein the decision component is configured to make the decision based on a number of differences from a normal state, which number is obtained from the association (¶104-“If one or more of the counts or counters exceeds its respective maximum then, as shown by block 535, a flow may include generating an alert that a number of detected anomalies”; ¶115-“ Differences in data, content or payload discovered, detected or identified as described may cause an SEU 40 to indicate an anomaly”).

(re: cl 10) wherein the decision component comprises a second (¶103. #521, #fndanmly) counter configured to count how frequently the association component for one of the selected state values establishes that said state value is outside its predefined value (¶99-count and time lapse: “If Δtn,j does fall in time lapse bin σ−n,m then processor 41 may proceed to block 511 as shown and may increase SUMσ−n,m by 1 as shown. As shown by block 513 a register or counter FndANMLY n,m may be increased (e.g., by one “1” as shown) in order to record or indicate that an anomaly was found for expected repetition period T(IDn,m)”).

(re: cl 11) wherein the decision component further comprises a comparator configured to compare whether a count of the second counter is within a predefined range (¶109; #559- checks if number of anomalies exceed range count limit; . #521, #fndanmly; ¶99- delta limits is defining a range).

(re: cl 12) wherein the anomaly detection unit further comprises: a test component configured to subject any of the input component, the memory component, the selection component, the 

(re: cl 13) wherein the selected state values include state values that originate from functionally related components of the vehicle, originate from locally coincident components of the vehicle, or are causally related to a common vehicular function (¶53-“nomalous messages and/or messages related to an anomaly as referred to herein may be messages that are (or were) transmitted according to a timing value or parameter that deviates from an expected timing or content value or parameter. Anomalous messages and/or messages related to an anomaly as referred to herein may be messages that include content (or signal) that is different from an expected content or signal. “, ¶57-“aspect related to the functioning of the node or network. Accordingly, an SEU 40 may determine, detect or identify a context based on at least one of: a 

(re: cl 14) wherein the anomaly detection unit is configurable by profiles that are stored in the memory component (¶37-model-“determining, based on the model, whether or not a behavior or, the received message, meets a criteria or complies with an expected timing, content, or other expected value or attribute; and, if the message does not comply with an expected value or does not meet a criteria, then performing at least one action related to the message, related to the in-vehicle network and/or related to the at least one ECU. For example, an action performed by controller 105 may be or may include, logging or recording an event (e.g., for further or future investigation or analysis), removing a message from a communication bus, modifying a message and/or changing a configuration of an in-vehicle network or of at least one of the ECUs connected to the in-vehicle network.”).

(re: cl 15) wherein the profiles each define which of the plurality of stored state values are selected by the selection component and wherein the profiles define the predefined values to be used by the association component (¶41-“. Accordingly, although shown as a separate component, storage system 130 may be embedded or included in memory 120. Model 136 may be, or may include, a timing model that includes timing properties of messages, or expected 

(re: cl 16) wherein the anomaly detection unit is implemented in a microcontroller unit of the vehicle (¶38-“ For example, an SEU may be, or may include, a microcontroller, an application specific circuit (ASIC), “).

(re: cl 17) wherein the input variable comprises data according to an Ethernet protocol (¶8-“ Popular in-vehicle network communication protocols currently available are control area network (CAN), an automotive network communications protocol known as FlexRay, Media Oriented Systems Transport (MOST), Ethernet, and local interconnect network (LIN). The protocols may define a hardware communication bus and how the ECUs, sensors and actuators, generically referred to as nodes, connected to the communication bus, access and use the bus to transmit signals to each other.”).

(re: cl 18) wherein the anomaly detection unit is configured to detect the anomalous behavior in a predefined, deterministic cycle (¶50-“a CAN message data field including a plurality of data 


(re: cl 19) A method for detecting an anomaly in at least one component of a vehicle, the method comprising: capturing an input variable using an input component (¶43-components sending data to cpu),
wherein the input variable contains state information for at least one component of the vehicle; 
increasing a counter value of a counter for each instance the input variable is captured (¶100)
storing the counter value as a state value using (¶85-processing received data store values in memory) based on the input variable and based on a configuration of the anomaly detection unit that varies based on a state of the vehicle, 
increasing a counter value of a counter for each instance the input variable is captured ¶100) 
a memory component; 
selecting a selected state values value from a plurality of stored state values based on a current configuration of the anomaly detection unit using a selection component; 
associating the selected state values with a predefined values range using an association component to form an association  (¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file),
using a selection component (¶54-anamoly is a deviation from expected; ¶61-deviation defines abnormal so inside deviation is normal) wherein the predefined value range defines a normal state of the at least one component of the ve
wherein associating includes comparing the selected state value with the predefined value range to generate a comparison result (¶109-compasison by ranger; #533fig. 4b -Range decision diamond; ¶103. #521, #fndanmly).;
and determining, using a decision component, whether there is an anomalous behavior in the at least one component of the vehicle based on the association and the comparison result (¶59-using a model and comparing from expected value to determine anomaly)..

(re: cl 20) wherein one or more of the input component, the memory component, the selection component, the association component, and the decision component are implemented in hardware or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units. A system may additionally include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a plurality of components that include a respective plurality of central processing units, e.g., a plurality of SEUs as described, a plurality of SEUs embedded in an on board, or in-vehicle, system or network, a plurality of chips, FPGAs or SOCs, a plurality of computer or network devices, or any other suitable computing device. For example, a system as described herein may include one or more devices such as computing device 100”).

(re: cl 21) wherein each of the plurality of stored state values (¶8- sensors or actuators generally referred to as nodes; ¶118-plural IDs may be out of range; ¶56-plurality-“ one, or any 
that corresponds to a different configuration of the anomaly detection unit with each different configuration being associated with a different state of the vehicle. (¶66- configuration may be thresholds , context, and timing ;66- configuration may be thresholds, context, and timing ¶118-plural ids out of range; ¶8- sensors or actuators generally referred to as nodes). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. ‘005 (US20170013005) in view of Zukow  (US20050273653) wherein Galula et al. ‘005 teaches what was previously discussed and Zukow teaches what Galula et al. ‘005 lacks of:
(re: cl 6) including the association component, wherein the decision component is configured to choose one association between two associations of a first association component and a second association component of the at least three association components if the two associations are different, wherein the decision component is configured to choose the one association based on 
It would have been obvious at the effective time of the invention for Galula et al. ‘005
to have a means for identifying which component is at fault from amongst conflicting anomaly decisions as conflicting reports give rise to a single component failure in need of identification to ignore as taught by Zukow.

	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. ‘005 (US20170013005) in view of Hartung et al. (US20170139411) wherein Galula et al. ‘005 teaches what was previously discussed and Hartung et al. teaches what Galula et al. ‘005 lacks of : 
(re: cl 7) wherein the at least two association components are realized by different, diversified implementations (¶154-155-using differing sensor systems).  
It would have been obvious at the effective time of the invention for Galula et al. ‘005
to use different diversified implementations are less prone to make the same error in the environments prone to erroneous sensing and different sensors have different idiosyncrasies as taught by Hartung et al.

Hartung et al. teaches what Galula et al. ‘005 lacks of:
(re: cl 8) wherein a first association component of the at least two association components comprises a comparator and wherein a second association component of the at least two association components comprises an associative memory (¶96-97-comparing result of at least 3 
It would have been obvious at the effective time of the invention for Galula et al. ‘005 to use a comparator to determine if conditions merit an anomaly assessment and associate in memory  that threshold as memory could store programmable anomaly thresholds as taught by Hartung et al..

Response to Amendments/Arguments
7.	Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejections. 
	Galula et al. ‘005 teaches: using range to determine together there is an anomaly (¶86-usung range to determine if in anomalous state) ; a first counter configured to increase a counter value for each instance the input variable is captured (¶100 #517), and based on a configuration of the anomaly detection unit that varies based on a state of the vehicle ((¶66- configuration may be thresholds , context, and timing ), a plurality of input variables checked for out of range (¶8- sensors or actuators generally referred to as nodes; ¶118-plural IDs may be out of range; ¶56-plurality-“ one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition. “), first counter for number of ; second counter on failed anomalies (¶103. #521, #fndanmly , decisions on comparison of first counter ,(¶109-compasison by ranger; #533fig. 4b -Range decision diamond), decisions on comparison 
	Galula et al. ‘005 teaches the elements in new claim 21 including: wherein each of the plurality of stored state values (¶8- sensors or actuators generally referred to as nodes; ¶118-plural IDs may be out of range; ¶56-plurality-“ one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition. “) is a respective counter value(decisions on comparison of first counter ,(¶109-compasison by ranger; #533fig. 4b -Range decision diamond), decisions on comparison of second counter (¶103. #521, #fndanmly),  that corresponds to a different configuration of the anomaly detection unit with each different configuration being associated with a different state of the vehicle. (¶66- configuration may be thresholds , context, and timing ;66- configuration may be thresholds, context, and timing ¶118-plural ids out of range; ¶8- sensors or actuators generally referred to as nodes). 
	Applicant argues Galula et al. ‘005 does not increment a counter upon a capture of an input value.  However, Galula et al. ‘005 teaches incrementing a periodic timing window counter (¶103; #529) (¶98; #Δtn,j), and then upon the timing period being exceeded, it in turn increments a counter for each time window in which data is captured, and if there is an anomaly there it captures that the window had an anomaly  That checking to see if there  window in which the status of whether there is a window having an anomaly reads on incrementing a counter for each data capture.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655